Citation Nr: 1708098	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2011, for the grant of service connection for right knee instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease with instability prior to October 18, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for the residuals of a head injury prior to January 14, 2015, and in excess of 40 percent thereafter.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

6.  Entitlement to service connection for fractured ribs.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to June 1990 and from April 1991 to December 1992 with additional service in Southwest Asia in March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In October 2014, the Board reopened the Veteran's claims for service connection for a left shoulder disorder, a left eye disorder, depression, and dental trauma, and denied service connection for fractured ribs.  As discussed below, this decision is vacated.

In a September 2015 rating decision, the RO increased the evaluation for the Veteran's right knee disability from 10 to 20 percent, effective from October 18, 2011.  The RO also increased the evaluation for the Veteran's residuals of a head injury from 10 percent to 40 percent, effective from January 14, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to increased evaluations remain on appeal and have been recharacterized as reflected on the title page.

The Board notes that the Veteran's appeal originally included the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for the residuals of a left shoulder injury, for the residuals of a left eye injury, and for dental trauma; and entitlement to service connection for a heart disability.  However, during the pendency of the appeal, in the September 2015 rating decision, the RO granted service connection for rotator cuff tendonitis of the left shoulder; a pterygium, tear film insufficiency, and blapharospasm of the left eye; and valvular heart disease with cardiomyopathy.  In addition, the RO granted service connection for dental treatment purposes for the avulsion on teeth 7, 8, 9, and 10, and partial avulsion of teeth 3, 4, 5, 15, 19, 20, 28, and 30, due to combat wounds or trauma.  As such, these issues no longer remain on appeal, and no further consideration is necessary.

As noted above, the Board's October 2014 decision is vacated, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In its October 2014 decision, the Board reopened the Veteran's claims for service connection for a left shoulder disorder, a left eye disorder, depression, and dental trauma, and denied service connection for fractured ribs.  In the decision, the Board noted that the Veteran requested a videoconference hearing before a Veterans Law Judge in his July 2010 and February 2014 substantive appeals.  The Board also noted that the hearing was scheduled in June 2014, but the Veteran failed to report for the hearing.  There was no further communication from the Veteran, so the Board considered his hearing request to be withdrawn.  In September 2015, the Veteran indicated that he waited years for his videoconference hearing and the RO had rescheduled the hearing and not informed him of the date of his scheduled hearing.  

Considering the above, the Board finds that issuing a decision without providing the Veteran a videoconference hearing, as requested, was a denial of due process. 38 C.F.R. § 20.904(a)(3) (A Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.).  Other than the denied issue, there is no need for additional issues to be addressed in a VACATE decision because they are not yet final.


ORDER

The Board VACATES its October 28, 2014, decision denying service connection for fractured ribs.


REMAND

As discussed above, in his July 2010 and February 2014 substantive appeals, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700.  

In order to ensure full compliance with due process requirements, therefore, the AOJ must schedule the Veteran for the requested videoconference hearing.  As videoconference hearings are scheduled by the AOJ, a remand is necessary. See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the RO in Waco, Texas, in accordance with his request that addresses all issues on appeal.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




